Citation Nr: 1631343	
Decision Date: 08/05/16    Archive Date: 08/12/16

DOCKET NO.  12-33 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable disability rating for herpes zoster (shingles).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Sherrard, Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from May 1999 to August 2007.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a February 2011 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran was scheduled for a videoconference hearing before the Board in December 2014, but she failed to appear for that proceeding.  She has not requested that her hearing be rescheduled or provided good cause for her failure to appear.  Thus, her hearing request is considered withdrawn.  38 C.F.R. § 20.704.

In April 2015, the Board denied the benefits on appeal.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In January 2016, the Court granted a Joint Motion for Remand (Joint Motion), which vacated the Board's decision and remanded the case for compliance with instructions provided in the Joint Motion.


FINDING OF FACT

Throughout the rating period on appeal, the Veteran's shingles has required intermittent systemic therapy in the form of oral antiviral agents for less than six weeks during any 12-month period.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for a 10 percent disability rating for herpes zoster (shingles) have been met for the entire rating period on appeal.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.118, Diagnostic Codes (DCs) 7806, 8211-7820 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects her ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.  

As is the case here, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno, 6 Vet. App. 465; 38 C.F.R. § 3.159(a)(2).  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of a veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

In this case, service connection for shingles was granted in a November 2007 rating decision.  A noncompensable disability rating was assigned under the provisions of DCs 8211-7820.  38 C.F.R. § 4.118.  

In September 2010, the Veteran filed a claim for an increased disability rating.  She contends that she is entitled to at least a 30 percent disability rating based on the frequency of outbreaks, requiring the use of oral antiviral agents for at least six weeks per year.  She has indicated that she has had five outbreaks in four years, affecting her lower neck, upper back, arms, hands, and thumbs.  See, e.g., March 2010 VA general medical examination; December 2010 Statement in Support of Claim (noting two outbreaks prior to appeal period with no medical treatment and three outbreaks during the appeal period for which she sought treatment, discussed below).

As noted above, she is currently assigned a noncompensable evaluation pursuant to 38 C.F.R. § 4.118, DCs 8211-7820.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  In this case, the initial evaluation was based on herpes zoster of the neck area without current nerve damage (DC 8211) or skin lesions (DC 7820).  Under DC 7820, infections of the skin not listed elsewhere (including bacterial, fungal, viral, treponemal, and parasitic diseases), are rated as disfigurement of the head, face, or neck (DC 7800), scars (DCs 7801 to 7805), or dermatitis (DC 7806), depending on the predominant disability.  On review, the Board finds that the criteria for evaluating dermatitis are most analogous based on the manifestations of the disability in this case, as discussed below.

Under DC 7806, a noncompensable evaluation is warranted for dermatitis or eczema affecting less than 5 percent of the entire body or less than 5 percent of exposed areas, and; no more than topical therapy is required during the past 12-month period.  A 10 percent evaluation is warranted for dermatitis or eczema affecting at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs is required for a total duration of less than six weeks during the past 12-month period.  A 30 percent evaluation is warranted for dermatitis or eczema affecting 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas, or; systemic therapy such as corticosteroids or other immunosuppressive drugs is required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent evaluation is warranted for dermatitis or eczema affecting more than 40 percent of the entire body or more than 40 percent of exposed areas, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs is required during the past 12-month period.

After a review of all of the evidence of record, lay and medical, the Board finds that the evidence is at least in equipoise as to whether a higher, 10 percent, disability rating is warranted for the service-connected shingles.  Namely, the evidence demonstrates that systemic therapy in the form of oral antiviral drugs was required for a total duration of less than six weeks per year throughout the rating period on appeal.    

November 2009 VA treatment records show that the Veteran complained of a painful rash on the right shoulder that started the prior day.  On examination, there were red raised lesions, painful to touch.  The assessment was shingles, and the Veteran was prescribed a seven-day dosage of Valtrex, as well as Vicodin for pain. 

At the March 2010 VA general medical examination, she reported that she had experienced recurrent outbreaks of shingles averaging one time per year since 2005.  The last outbreak occurred in November 2009, and currently, no specific treatment was required.

An August 2010 VA treatment record shows that the Veteran complained of a rash on the back of her neck, erupting two days prior and causing discomfort.  On examination, there were mild linear excoriations with no associated erythema or vesicular eruptions.  It was noted that the clinical presentation was not consistent with zoster.  She was prescribed a topical steroid (hydrocortisone) and capsaicin cream and instructed to return within 24 to 48 hours if the rash was not improved.

In her September 2010 claim, the Veteran stated that the time between her shingles attacks was becoming shorter and shorter, and that she now experienced outbreaks approximately every six months.  

A March 2011 VA treatment record shows that the Veteran complained of recurrent shingles pain and rash for the past month which started on the left shoulder and arm, healed, and then started on the right shoulder and arm.  She reported that she did not take the Valtrex because it made her nauseous.  On examination, there were old scars bilaterally with a few dry old scabs on the upper right shoulder.  The assessment was recurrent shingles, and a trial of Acyclovir for use on an as-needed basis was provided.  Thereafter, the Veteran indicated that she took this medication for five days after the appointment and then stopped.  The record also indicates that she did not continue to receive medication for shingles after the initial prescription expired.  See September 2011 VA examination report; see also, e.g., October 2011 and December 2013 active medication lists.

During the VA examinations in December 2010 and September 2011, the Veteran's shingles was inactive.  The medical evidence does not show any relevant complaints or treatment since her report of the March 2011 outbreak, and the Veteran has not specifically described any active symptomatology of her shingles since that time.  Indeed, VA treatment records from June and December 2013 indicate normal examination of the skin with no significant skin lesions (see Virtual VA, CAPRI entry 8/27/13, Endocrinology Clinic Consult Results dated 6/13/13,  p. 11; CAPRI entry 2/6/14, Presurgical History and Physical dated 12/13/13,  p. 49).

While the evidence does not demonstrate the use of corticosteroids or immunosuppressive drugs, the evidence does show that the Veteran has been prescribed oral antiviral medications, including Valtrex and Acyclovir, for outbreaks of her shingles.  These oral medications are considered to be systemic.  See Dorland's Illustrated Medical Dictionary, 1888 (31st ed. 2007) (defining systemic as "pertaining to or affecting the body as a whole").  

Moreover, the Board also acknowledges the recent decision in Warren v. McDonald, No. 13-3161, 2016 WL 2640983 (Vet. App. May 10, 2016), in which the Court held that "[c]ompensation is available for all systemic therapies that are like or similar to corticosteroids or other immunosuppressive drugs," directly applying the meaning assigned to the phrase "such as" as was explained in Mauerhan v. Principi.  See 16 Vet. App. 436, 442 (2002) (finding that "[t]he use of the term 'such as' means 'for example' or 'like or similar to'").  In bolstering its conclusion, the Court pointed to the VA guidelines for rating skin conditions, as set forth in the VA Adjudication Procedures Manual (M21), which provides that the term "systemic therapy such as corticosteroids or other immunosuppressive drugs" refers to "any oral or parenteral medication(s) prescribed by a medical professional to treat the underlying skin disorder."  M21-1, Part III, subpt. IV, ch. 4, sec. J(3)(f).  The M21-1 explicitly references Mauerhan for the meaning of "such as" as it appears in the rating schedule.  

Based on the Court's holding in Warren as well as VA's own Adjudication Procedures Manual, the Board finds that the use of oral antiviral agents falls under the meaning of the criteria under DC 7806.  

Moreover, in this case, the evidence demonstrates that the Veteran was prescribed oral medication to treat her shingles for less than six weeks during any given 12-month period during the rating period on appeal.  Resolving reasonable doubt in favor of the Veteran, the Board finds that a 10 percent disability rating, but no higher, is warranted for shingles throughout the increased rating period on appeal.  

While the Veteran argues that she is entitled to a 30 percent disability rating based on use of medication for more than six weeks out of a year, the evidence simply does not demonstrate that she used medication for more than six weeks in any given year, as discussed above, nor does it affect 20 to 40 percent of the entire body or exposed areas.  

The Board has also considered other potentially applicable diagnostic codes, including those for disfigurement of the head, face, or neck (DC 7800) and scars (DCs 7801 to 7805).  With regard to DC 7800, while the shingles has been shown to affect the Veteran's neck, there is no indication that it has resulted in disfigurement of that area.  In fact, the September 2011 VA examiner indicated that there was no disfigurement of the head, face, or neck.  Thus, DC 7800 does not allow for an even higher disability rating.  

With regard to the rating criteria for scars, scars related to shingles have been noted on some skin examinations.  For example, the December 2010 VA examiner indicated that there was a well-healed herpes zoster infection scar to the right thumb which was too well-healed to measure.  The March 2011 VA treatment record shows old scars bilaterally (presumably of the upper extremities based on review of the remainder of the treatment record) at that time.  Thereafter, the September 2011 VA examiner indicated that the shingles was remote with no residuals, including no scars.  Following examination, there were no other pertinent physical findings, complications, conditions, signs, and/or symptoms related to shingles.  While the evidence shows that the Veteran complained of pain of the active rash, there is no indication that any related scars were painful or resulted in other compensable manifestations to raise a question as to whether scarring was the predominant manifestation of the disability in this case.  Based on the foregoing, the Board finds that the criteria for evaluating dermatitis are most analogous for rating the disability in this case under Diagnostic Code 7806, and that the diagnostic codes pertaining to scars do not allow for a disability rating in excess of 10 percent.

In addition, the record does not suggest that the Veteran has a current neurological disorder as a result of shingles to warrant a separate or higher evaluation on this basis.  Indeed, the Veteran reported no change in sensation during the August 2010 VA appointment, and the September 2011 VA examination report shows that she does not have a peripheral nerve condition or peripheral neuropathy.  To the extent that she has reported associated headaches, she already has service connection for migraine headaches.

In sum, the Board finds that the evidence is at least in equipoise as to whether a higher, 10 percent, disability rating is warranted for the service-connected shingles.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and, hence, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

The Board has considered whether an extraschedular evaluation is warranted for the Veteran's shingles.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's service-connected disabilities are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  

The Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  Her contentions have been limited to those discussed above, i.e., that her shingles is more severe than is reflected by the assigned rating.  As was explained in the merits decision above in denying a higher rating, the criteria for higher schedular ratings were considered, but the rating assigned was upheld (except as otherwise indicated) because the rating criteria are adequate.  In view of the circumstances, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service-connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

Beyond the above, the Board has considered the issue of whether unemployability (TDIU) has been raised by the record.  In June 2013, the Veteran submitted a new claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). The RO denied that claim in a February 2014 rating decision, and the Veteran did not express disagreement with that determination. 

If a claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased evaluation is sought, then part and parcel to that claim for an increased evaluation is whether a TDIU as a result of that disability is warranted.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In addition, VA Fast Letter 13-13 provides that, if a veteran has filed a notice of disagreement regarding an increased evaluation for a service-connected disability, and, while the appeal is pending, the veteran claims TDIU due, at least in part, to the disability on appeal, and the rating decision denies the TDIU claim, then the TDIU claim is now part of the pending appeal, and VA should send the veteran a statement of the case or supplemental statement of the case addressing the TDIU issue.

In this case, however, the Veteran has not raised the issue of unemployability since the February 2014 rating decision, and she specifically claimed entitlement to TDIU during the pending appeal on the basis of her service-connected mental health and migraine headache disabilities, which are not on appeal.  See June 2013 VA Form 21-8940.  Thus, the Board finds that the issue of entitlement to a TDIU is not currently in appellate status, and no further action is necessary at this time.

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a).  The duty to notify was satisfied by way of a December 2010 letter.

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence, including affording a VA examination.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records, a VA examination report, and the Veteran's statements.  

The Veteran has been afforded an adequate examination on the issue decided herein.  VA provided the Veteran with examinations in December 2010 and September 2011.  The Veteran's history was taken, and complete examinations were conducted.  Conclusions reached and diagnoses given were consistent with the examination reports.  

The Board acknowledges that the VA examinations were performed while the Veteran's shingles was inactive.  The Court has held that, when there is a history of remission and recurrence of a condition, the duty to assist encompasses the obligation to evaluate the condition during an active, rather than inactive, phase.  See Ardison v. Brown, 6 Vet. App. 405, 407-408 (1994) (concluding that examination during remission phase did not accurately reflect elements of disability that caused veteran to miss three to four weeks of work at a time); but cf. Voerth v. West, 13 Vet. App. 117, 122-23 (1999) (holding that condition which became inflamed approximately twice per year for a few days did not require examination during a flare-up).

In this case, while the Veteran indicated that the active phases of her service-connected skin disability had become more frequent by the time of the filing of her claim for increase in September 2010, the record does not show that these flare-ups occurred with any kind of regularity as to onset (e.g., time of year or time between outbreaks) or duration to attempt to schedule a VA examination during an expected flare-up.  In any event, the September 2011 VA examination report shows that the examiner noted the history of the Veteran's recent outbreaks, as well as her reported functional difficulties during outbreaks.  Significantly, the Veteran has not specifically described any active symptomatology for her shingles since that time.  She has also indicated that her unemployability was due to other service-connected disabilities, as discussed above.  Moreover, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disability since she was last examined.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  In this regard, the VA treatment records do not show treatment or complaints for the skin disability since the March 2011 outbreak.

Based on the foregoing, the Board finds that there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that the Veteran has been afforded an adequate examination on the issue decided herein.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).


ORDER

A 10 percent disability rating for herpes zoster (shingles) is granted for the entire rating period on appeal.  



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


